DETAIL ACTION
1. 	This Office Action is in response to Applicant’s arguments filed on 07/28/2021.
Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of 112 rejection & Minor claims Objections, which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
3. 	Claims 1, 3, 4, 6-10, 11, 14 are objected to because of the following informalities:  
Regarding claim 1, please amend, 
in line 4, phrase, “the energy-import”, to -- “the energy-import portion” --; and
in line 8, operational phrase, “the energy-import portion being capable of exporting energy” to – “the energy-export portion being capable of exporting energy” --.
Regarding claim 3, in line 1-2, please amend phrase “the energy-export section comprises”, to – “the energy-export portion” --.  
Regarding claim 4, please amend
In line 1-2, phrase “the energy-import section comprises” to – “the energy-import portion” --;
In line 5, phrase “the first PWM signal” to –"the first PWM control signal” --;
In line 9, phrase “the second PWM signal” to – “the second PWM control signal” --;
In line 11, phrase “the energy-export section” to – “the energy-export portion” --; and
In line 14, phrase “the third PWM signal” to – “the third PWM control signal” --.
Regarding claim 6, please amend 
In line 1-2, phrase “the energy-import section” to – “the energy-import portion” --; and
In line 11, phrase “the energy-export section” to – “the energy-export portion” --.
Regarding claim 7, please amend, 
In line 1-2, phrase “the energy-import section” to – “the energy-import portion” --; and
In line 7, phrase “the energy-export section” to – “the energy-export portion” --.
Regarding claim 8, please amend, 
In line 5, phrase “the first through fourth PWM control signals” to – “first through fourth PWM signals”—;
In line 5-6, phrase “the first through fourth synchronous rectification control signals” to – “first through fourth synchronous rectification control signals” --;
In lines 9-10, phrase “the first power source” to – “a first power source” --; and 
In lines 10-11, phrase “the second power source” to – “a second power source” --.
Regarding claim 9, please amend, 
In line 12, phrase “the second MOSFET” to --“a second MOSFET” --;
In line 18, phrase “the second MOSFET” to --“second MOSFET” --; and
In line 23 phrase “a second portion of the third control signal” to --“a second portion of a third control signal” --. 
Regarding claim 10, please amend, 
In line 6-9, phrase “a second portion of a third control signal” to – “a second portion of the third control signal” --;
In lines 7-8, phrase “the synchronous rectifier signal for the third and fourth portions of the control signal” to --“a synchronous rectifier signal for the third and fourth portions of the control signal” --;
In line 15-16, phrase “a main control signal”, to – “the main control signal” --; and 
In lines 24, phrase “a of and the PWM control signal” to – “the PWM control signal” --.
Regarding claim 11, please amend, 
In line 12, phrase “the second portion of the second control signal” to – “a second portion of the second control signals” --; and
In last line, phrase “the second portion of the fourth control signal” to – “a second portion of the fourth control signal” --.
Regarding claim 14, please amend, 
In line 4, phrase “a control waveform processor” to – “a PWM waveform processor” --; and
In line 5, phrase “generating the first through fourth control signals” to – “generating first through fourth PWM control signals” --.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5. 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, Applicant claims, “the first control signal comprising a first pulse width modulation (PWM) control signal which controls the first portion of the alternating voltage Vac waveform and a first synchronous rectification drive signal that controls the third and fourth portions of the alternating voltage Vac waveform; wherein the second control signal comprises a synchronous rectification drive signal and a second PWM control signal comprising a first synchronous rectifier control signal which controls the first and second portions of the alternating voltage Vac waveform and a second pulse width modulation (PWM) control signal that controls the third portion of the alternating voltage Vac waveform; wherein the third control signal comprises a PWM control signal and a third synchronous rectification drive signal comprising a third pulse width (PWM) control signal which controls the third portion of the alternating voltage Vac waveform and a third pulse synchronous rectifier control signal that controls the second portion of the alternating voltage Vac waveform; wherein the fourth control signal comprises a synchronous rectification drive signal and a fourth PWM control signal which controls the first and second portions of the alternating voltage Vac waveform and a fourth pulse width modulation (PWM) control signal that controls the fourth portion of the alternating voltage Vac waveform”, which is indefinite, since in claim 11, line 24, applicant claims “the PWM control signal”, which is confusing and unclear when compared with each and every  underlined “PWM control signals”, as shown above. Furthermore, each PWM control signals operations also seems very confusing when compared with each underlined “synchronous rectification drive signal(s)” and “1st thru 4th control signals” [Examiner suggests to use simpler language and making sure all the elements are consistent in matching up. For example, see claims 17-20 for reference, which is clear and concise]
Allowable Subject Matter
6. 	Claims 1-14, 16-20 are allowed [NOTE. any claim informalities and 112 issues, needs to be taken care of].
Regarding claim 1, a search of prior art(s) fails to teach “ the energy-import being capable of importing energy to the load terminal during a first portion and a third portion of an alternating voltage Vac waveform if the alternating voltage Vac is coupled between the Vline terminal and the NEU terminal; and an energy-export portion coupled between the load terminal and the NEU terminal, the energy-import portion being capable of exporting energy from the load terminal during a second portion and a fourth portion of the alternating voltage Vac waveform if the alternating voltage Vac is coupled between the Vline terminal and the NEU terminal, the first, second, third and fourth portions of the alternating voltage VAC waveform being equal to a period of the alternating voltage Vac waveform and respectively being consecutive during the period of the alternating voltage Vac waveform”.
Claims 2-7 are objected, since they are depending from claim 1. 
Regarding claim 9, a search of prior art(s) failed to teach “ a first voltage supply isolated from the NEU terminal, the first voltage supply comprising a first terminal coupled to the second terminal of the first MOSFET and a second terminal of the second MOSFET; a first driver isolated from the NEU terminal, the first driver comprising an input, an output and a power terminal, the output of the first driver coupling the first control signal to the control terminal of the first MOSFET in response to a main control signal received from a signal source that is isolated from the first driver, and the power terminal being coupled to the second terminal of the first voltage supply; a second MOSFET comprising a first terminal, a second terminal and a control terminal, the first terminal of the second MOSFET being coupled to the load terminal, the second terminal of the second MOSFET being coupled to the second terminal of the first MOSFET, and the second MOSFET being turned on in response to a first portion of a second control signal that is coupled to the control terminal and being turned off in response to a second portion of the third control signal; a second driver isolated from the NEU terminal, the second driver comprising an input, an output and a power terminal, the output of the second driver coupling the second control signal to the control terminal of the second MOSFET in response to the main control signal received from the signal source, the signal source being isolated from the second driver, and the power terminal being coupled to the second terminal of the first voltage supply; the first linear-switching device being capable of sourcing energy to the load terminal during a first portion and a third portion of an alternating voltage Vac waveform if the alternating voltage Vac is coupled between the Vline terminal and the NEU terminal, the first portion of the first control signal corresponding to the first portion of the alternating voltage Vac and the first portion of the second control signal corresponding to the third portion of the alternating voltage Vac”.
Claims 8, 10-14 are depending from claim 9.  
Regarding claim 16, a search of prior art(s) failed to teach, “a neutral (NEU) terminal; and a second linear-switching device coupled between the load terminal and the NEU terminal, the second linear-switching device comprising a third MOSFET and a fourth MOSFET, the third MOSFET comprising a first terminal, a second terminal and a control terminal, the first terminal of the third MOSFET being coupled to the load terminal, and the fourth MOSFET comprising a first terminal, a second terminal and a control terminal, the second terminal of the fourth MOSFET being coupled to the second terminal of the third MOSFET and the first terminal of the fourth MOSFET being coupled to the NEU terminal, the second linear-switching device being capable of sinking energy from the load terminal during a second portion and a fourth portion of the alternating voltage Vac waveform if the alternating voltage Vac is coupled between the Vline terminal and the NEU terminal, the first, second, third and fourth portions of the alternating voltage Vac waveform spanning a period of the alternating voltage Vac waveform and respectively being consecutive during the period of the alternating voltage Vac waveform”.
Claims 17-20 are depending from claim 16.
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. 	Newman, Jr. et al. (US Pub 2015/0108913) teaches (Fig. 1-2, 15), regarding claim 1, a power-control device (lighting control system 10 comprising ‘alternate current Vac 105’, ‘two wire dimmer switch 100 or 600 being either forward phase control or reverse phase control’ & ‘high efficiency lighting load 101 (comprising LED driver 102 & LED load 104)’), comprising:
a Vline terminal (Fig. 1, 15; H terminal from 105),
 a load terminal (Fig. 1, 15; i.e. terminal DH) and 
a neutral (NEU) terminal (Fig. 1, 15; terminal N from 105); 
an energy-import portion (Fig. 15; ‘534a Vsec, Z536A, R538A, C535A’ driving Q510a) coupled between the Vline terminal (H terminal) and the load terminal (terminal DH), 
the energy-import (Fig. 15; ‘534a Vsec, Z536A, R538A, C535A’ driving Q510a) being capable of importing energy to the load terminal (terminal DH) during different portions (i.e. Fig. 23; Vpc) of an alternating voltage Vac waveform (105) where alternating voltage Vac is coupled to the Vline terminal (H terminal)
an energy-export portion (Fig. 15; ‘534b Vsec, Z536b, C5353, R538B’ driving Q510B) coupled between the load terminal (terminal DH) and the NEU terminal (terminal N), 
the energy-import portion (Fig. 15; ‘534a Vsec, Z536A, R538A, C535A’ driving Q510a) being capable of exporting energy from the load terminal (i.e. using 650) during different portion (i.e. Fig. 23; Vpc) of the alternating voltage Vac waveform (105) where the alternating voltage Vac is coupled to the Vline terminal (terminal H).
B. 	Davis et al. (US Pub 2007/0236152) teaches load control device, coupling to a Vline terminal with Vac, a load terminal and a neutral terminal having a variable drive circuit. 
C. 	Moorthy et al. (US Pub 2018/0359835) teaches load control device coupling to a Vline terminal with Vac, a load terminal and a neutral terminal, with variable drive control, having an overcurrent protection circuit.
D. 	Various US PATENT(s) and/or Pub(s) has been listed in 892 form, corresponds to inventor Telefus et al., teaching various angle modulation control for AC voltage waveform and their corresponding positive and negative half cycles result. 
E. 	Bollinger et al. (US Pub 2020/0366188) teaches load control device having a closed loop gate control circuit with AC voltage waveform angle modulation technique. 
F. 	Also, see 892 form, citing four WIPO documents with similar load control circuit, functioning as a linear switching control device.
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                 Supervisory Patent Examiner, Art Unit 2839